     Case 2:20-cr-00106-WKW-SRW Document 40 Filed 10/27/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 ) CASE NO. 2:20-CR-106-WKW
                                          )             [WO]
TAKARTE J. WHITE                          )

                 PRELIMINARY ORDER OF FORFEITURE

      On October 14, 2020, The United States filed a motion for a preliminary order

of forfeiture. (Doc. # 39.) The United States gave notice to Defendant Takarte J.

White in the indictment that it would seek the forfeiture of all property used or

intended to be used in any manner or part to commit and facilitate the commission

of the offenses in violation of 18 U.S.C. § 922(g)(1). (Doc. # 1.)

      Accordingly, it is ORDERED that the United States’s motion for a

preliminary order of forfeiture (Doc. # 39) is GRANTED as follows:

      1.     As a result of the guilty plea to Count 1 of the Indictment, Defendant

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) by 28 U.S.C.

§ 2461(c), any firearms and ammunition involved in the commission of the offenses

in violation of 18 U.S.C. § 922(g)(1);

      2.     The court has determined that the following property is subject to

forfeiture pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), that Defendant

has an interest in such property; and that the United States has established the

requisite nexus between such property and such offenses: a Smith & Wesson,
     Case 2:20-cr-00106-WKW-SRW Document 40 Filed 10/27/20 Page 2 of 3



model 40 Shield, .40 caliber pistol, bearing serial number LEY5257, and

miscellaneous ammunition;

      3.     Upon the entry of this Order, the United States Attorney General is

AUTHORIZED to seize the above-listed property and conduct any discovery proper

in identifying, locating, or disposing of the property subject to forfeiture, in

accordance with Federal Rule of Criminal Procedure 32.2(b)(3);

      4.     Upon entry of this Order, the United States Attorney General is

AUTHORIZED to commence any applicable proceeding to comply with statutes

governing third party rights, including giving notice of this Order;

      5.     The United States shall publish notice of the Order and its intent to

dispose of the property in such a manner as the United States Attorney General may

direct. The United States may also, to the extent practicable, provide written notice

to any person known to have an alleged interest in the subject property;

      6.     Any person, other than the above named defendant, asserting a legal

interest in the subject property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the subject property,

and for an amendment of the Order of Forfeiture, pursuant to 28 U.S.C. § 2461(c)

which incorporates 21 U.S.C. § 853(n)(6);

      7.     Any petition filed by a third party asserting an interest in the subject

property shall be signed by the petitioner under penalty of perjury and shall set forth
                                            2
     Case 2:20-cr-00106-WKW-SRW Document 40 Filed 10/27/20 Page 3 of 3



the nature and extent of the petitioner’s right, title, or interest in the subject property,

the time and circumstances of the petitioner’s acquisition of the right, title, or interest

in the subject property, and any additional facts supporting the petitioner’s claim and

the relief sought;

       8.     After the disposition of any motion filed under Federal Rule of Criminal

Procedure 32.2(c)(1)(A) and before a hearing on the petition, discovery may be

conducted in accordance with the Federal Rules of Civil Procedure upon a showing

that such discovery is necessary or desirable to resolve factual issues;

       9.     The United States shall have clear title to the subject property following

the court’s disposition of all third-party interests, or, if no such petitions are filed,

following the expiration of the period provided in 21 U.S.C. § 853(n)(2), which is

incorporated by 28 U.S.C. § 2461(c), for the filing of third party petitions;

       10.    The court shall retain jurisdiction to enforce this Order and to amend

it as necessary pursuant to Federal Rule of Criminal Procedure 32.2(e).

       11.    It is further ORDERED that the Clerk of the Court shall note entry of

this Order in writing on the Judgment in a Criminal Case and forward a certified

copy of this Order to the United States Attorney’s Office.

       DONE this 27th day of October, 2020.

                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE



                                             3
